FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                                                                           April 11, 2012
                       UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                            Clerk of Court
                              FOR THE TENTH CIRCUIT


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
                                                              No. 11-3286
 v.                                                  (D. Ct. Nos. 6:11-CV-01082-JTM
                                                       and 6:07-CR-10076-JTM-1)
 KEVIN HINSON,                                                   (D. Kan.)

               Defendant - Appellant.



                                          ORDER



Before KELLY, HARTZ, and HOLMES, Circuit Judges.


       On February 10, 2012, the court issued an Order Denying A Certificate of

Appealability in connection with this proceeding. The appellant, Kevin Hinson, filed a

petition seeking panel rehearing and rehearing en banc.

       The request for rehearing en banc was transmitted to all the judges of the court

who are in regular active service. As no member of the panel and no judge in regular

active service on the court requested that the court be polled, that part of the petition

seeking rehearing en banc is denied pursuant to Fed. R. App. P. 35.

       The panel, however, grants rehearing for the limited purpose of making a minor,

non-substantive change to its order denying a certificate of appealability. The change is

to footnote 3, found on page 4 of the order. The order as modified by the panel shall be
issued as a new decision addressing Mr. Hinson’s request for a certificate of

appealability. The result, however, does not change.

       Because the panel has fully considered all of Mr. Hinson’s other arguments as to

why rehearing should be granted, and because the change resulting from this limited

granting of rehearing is non-substantive, Mr. Hinson may not file a second or successive

rehearing petition. See 10th Cir. R. 40.3.


                                             Entered for the Court
                                             ELISABETH A. SHUMAKER, Clerk



                                             by:
                                             Douglas E. Cressler
                                             Chief Deputy Clerk




                                               2
                                                                               FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                          April 11, 2012
                       UNITED STATES COURT OF APPEALS
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
                                     TENTH CIRCUIT


 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                             No. 11-3286
                                                   (D.C. Nos. 6:11-CV-01082-JTM and
 v.                                                      6:07-CR-10076-JTM-1)
                                                                (D. Kan.)
 KEVIN HINSON,

               Defendant-Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before KELLY, HARTZ, and HOLMES, Circuit Judges.



       Kevin Hinson, a federal prisoner, seeks a certificate of appealability (“COA”) to

challenge the district court’s denial of his motion for relief under 28 U.S.C. § 2255.1 We

deny Mr. Hinson’s application for a COA and dismiss this matter.


       *
               This Order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule
32.1.

        After examining the appellate record, this three-judge panel determined
unanimously that oral argument would not be of material assistance in the determination
of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
       1
              Because Mr. Hinson is represented by counsel, his filings are not entitled to
the generous construction that we ordinarily afford pro se pleadings. See Barnett v.
Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999).
                                      I. Background

       The case against Mr. Hinson began with the investigation of suspected drug dealer

Mac Pingry. After police discovered methamphetamine and marijuana at Mr. Pingry’s

residence in November 2005, Mr. Pingry fingered Mr. Hinson as his supplier and agreed

to assist the police by conducting a controlled buy from him. That transaction took place

several days later. In the parking lot of an auto-parts store, while under continuous police

surveillance, Mr. Pingry bought a quarter-pound of “ice” (high-grade methamphetamine)

from Mr. Hinson for $3,250 in cash. The controlled buy eventually led to Mr. Hinson’s

arrest, and he was indicted under four counts pertaining to possession and distribution of

methamphetamine. See United States v. Hinson, 585 F.3d 1328, 1331–32 (10th Cir.

2009).2

       At trial, the government put on “substantial evidence” showing that Mr. Hinson

was Mr. Pingry’s drug supplier. Id. at 1332. Mr. Pingry testified that he regularly

purchased methamphetamine from Mr. Hinson—“anywhere from a quarter pound to a

pound” several times a week. Id. The government corroborated Mr. Pingry’s testimony

with phone records showing a large number of calls between Mr. Pingry and Mr. Hinson

during the relevant time period and a large number of calls between Mr. Hinson and a



       2
               Specifically, Mr. Hinson was indicted for conspiracy to distribute
methamphetamine in violation of 21 U.S.C. § 841(a)(1), possession with intent to
distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2,
distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2,
and using telephones in facilitating the knowing and intentional distribution of
methamphetamine in violation of 21 U.S.C. § 843(b).

                                            -2-
certain “Oscar,” Mr. Hinson’s alleged supplier. In addition, the evidence revealed that

Mr. Hinson possessed and transacted in large amounts of cash even though Internal

Revenue Service records showed that he had very little income. A final bit of evidence,

relevant to the instant matter, was testimony from Detective Hamilton that her

investigation of Mr. Hinson began when she heard from a different confidential informant

that a fellow by “the name of Kevin, white male, supplied Mac Pingry with

methamphetamine ice.” Id. (quoting Aplt. App. at 226) (internal quotation marks

omitted). The jury found Mr. Hinson guilty on all counts, and he was sentenced to 240

months’ imprisonment. His conviction and sentence were affirmed on direct appeal. Id.

at 1341.

       In March 2011, Mr. Hinson filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255, claiming that his trial counsel was constitutionally

deficient. The district court denied the motion and also denied a COA. Mr. Hinson now

seeks a COA from this court, reasserting his ineffective-assistance claim.

                                 II. Standard of Review

       A COA is a jurisdictional prerequisite to our review of the merits of a § 2255

appeal. See 28 U.S.C. § 2253(c)(1)(B); Gonzalez v. Thaler, 132 S. Ct. 641, 649 (2012).

We will issue a COA “only if the [movant] has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard, the movant

must demonstrate that “reasonable jurists could debate whether . . . the [§ 2255 motion]

should have been resolved in a different manner or that the issues presented were


                                            -3-
adequate to deserve encouragement to proceed further.” United States v. Tony, 637 F.3d

1153, 1157 (10th Cir. 2011) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000))

(internal quotation marks omitted). When, as here, the district court denies a motion on

the merits, the movant carries his burden by showing that “reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong.” United

States v. Bedford, 628 F.3d 1232, 1234 (10th Cir. 2010) (quoting Slack, 529 U.S. at 484)

(internal quotation marks omitted).

                                      III. Discussion

       Before the district court, Mr. Hinson asserted eight reasons why his trial counsel

rendered constitutionally ineffective assistance. In his COA application before us, Mr.

Hinson has winnowed those reasons down to five. He claims that counsel was ineffective

for (1) failing to obtain from the government various materials that would have allowed

him to impeach Mr. Pingry, (2) failing to impeach Mr. Pingry with the specific terms of

his plea agreement, (3) failing to object to misleading arguments by the government at

trial regarding favorable treatment of Mr. Pingry for his testimony, and (4) failing to

object to the admission of hearsay testimony at trial. Mr. Hinson also asserts (5) that the

cumulative effect of counsel’s failures prejudiced his defense.3

       3
               For purposes of clarity, we note the following three items. First, two of the
eight arguments urged by Mr. Hinson in the district court have been merged into a single
argument on appeal. Specifically, Mr. Hinson’s separate arguments below that counsel
failed to request Mr. Pingry’s PSR and failed to request Mr. Pingry’s interview statements
and informant agreement became a single argument in his COA application—viz., that
counsel was ineffective for failing to obtain from the government various materials that
would have allowed him to impeach Mr. Pingry. We address this argument at Part III.A,

                                             -4-
       While the Sixth Amendment guarantees Mr. Hinson “the Assistance of Counsel for

his defence,” U.S. Const. amend. VI—a right that secures not merely the presence of an

attorney but the “reasonably effective assistance” thereof, Strickland v. Washington, 466

U.S. 668, 687 (1984)—Mr. Hinson’s claim that counsel was ineffective faces a double

hurdle. He “must show both that his counsel’s performance ‘fell below an objective

standard of reasonableness,’ and that ‘the deficient performance prejudiced the defense.’”

Byrd v. Workman, 645 F.3d 1159, 1167 (10th Cir. 2011) (quoting Strickland, 466 U.S. at

687–88). Failure to satisfy either prong is dispositive. Id.

       We review counsel’s performance in light of “prevailing professional norms,”

United States v. Rushin, 642 F.3d 1299, 1302 (10th Cir. 2011) (quoting Strickland, 466

U.S. at 688) (internal quotation marks omitted), and our analysis is “highly deferential,”

Byrd, 645 F.3d at 1168 (quoting Hooks v. Workman, 606 F.3d 715, 723 (10th Cir. 2010))

(internal quotation marks omitted). We indulge a “‘strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance,’ and that ‘the

challenged action might be considered sound trial strategy.’” Fairchild v. Workman, 579



infra. Second, two other arguments that Mr. Hinson presented to the district court—that
counsel was ineffective for failing to obtain suppression of evidence seized from his
truck, Aplt. App. at 435 (Dist. Ct. Mem. & Order, filed Aug. 1, 2011), and failing to
object to the sentence imposed, id. at 435–36—have been abandoned because they were
not presented in his COA application. Finally, Mr. Hinson argued in the district court that
counsel was ineffective for failing to move for a mistrial after the admission of hearsay
testimony at trial, see id. at 434, and he argues in his COA application that counsel was
ineffective for failing to object to the admission of this testimony. We view these
arguments as materially identical, and we address the argument on the merits at Part
III.D, infra.

                                             -5-
F.3d 1134, 1140 (10th Cir. 2009) (quoting Strickland, 466 U.S. at 689). To be

constitutionally deficient, an attorney’s performance “must have been completely

unreasonable, not merely wrong.” Byrd, 645 F.3d at 1168 (quoting Hooks, 606 F.3d at

723) (internal quotation marks omitted).

       Even if a defendant can carry his burden under the first prong of Strickland, he

must still show prejudice. Prejudice means “a reasonable probability that, but for

counsel’s error, the result of the proceeding would have been different.” Id. (quoting

United States v. Challoner, 583 F.3d 745, 749 (10th Cir. 2009)) (internal quotation marks

omitted). “[M]ere speculation” does not suffice. Id. Counsel’s errors must be “so

serious” as to undermine our confidence in the trial’s outcome. See id. (quoting

Strickland, 466 U.S. at 687) (internal quotation marks omitted).

       We are not persuaded that Mr. Hinson’s trial attorney was constitutionally

deficient, nor are we convinced that any alleged errors were prejudicial. We further

believe that these conclusions are not debatable among jurists of reason. We therefore

deny a COA.

                                             A.

       Mr. Hinson first claims that his attorney was ineffective for failing to obtain from

the government various materials that would have allowed him to impeach the testimony

of Mr. Pingry, the government’s key witness in the case. Specifically, he states that

counsel should have asked the court to order the government to produce (1) an interview

of Mr. Pingry recorded on November 10, 2005, (2) a police report relating to an interview


                                            -6-
of Mr. Pingry on December 13, 2005, (3) Mr. Pingry’s informant agreement, and (4) Mr.

Pingry’s presentence report (“PSR”). Mr. Hinson tells us that these materials would have

provided “significant ammunition with which to impeach [Mr.] Pingry.” Aplt. Opening

Br. at 15. We are not persuaded.

       Mr. Hinson’s attorney impeached Mr. Pingry’s testimony in a number of ways,

highlighting inconsistencies in Mr. Pingry’s statements, his prior lies to police, and his

bias due to the plea agreement he reached with the government in exchange for his

testimony. See Aplt. App. at 620–53, 660–63 (Tr. Test. of Mac Pingry, held Nov. 28,

2007). As the district court found, Mr. Pingry’s credibility “was addressed fully by both

parties.” Id. at 432–33 (Dist. Ct. Mem. & Order, filed Aug. 1, 2011). We presume that

counsel’s decisions represented “sound trial strategy,” Fairchild, 579 F.3d at 1140

(quoting Strickland, 466 U.S. at 689) (internal quotation marks omitted), and Mr. Hinson

fails to overcome that presumption.

       The November 10, 2005, interview of Mr. Pingry and the December 13, 2005,

report held little, if any, impeachment value. For example, Mr. Hinson points to

purported discrepancies between Mr. Pingry’s statements and testimony by Mr. Pingry

and others at trial. However, we have carefully reviewed the record, and it is not clear to

us that many of Mr. Pingry’s pre-trial statements reveal discrepancies with trial testimony

at all. Furthermore, to the extent that Mr. Pingry’s pre-trial statements could conceivably

be read as revealing such discrepancies, they are of a minor sort, and competent counsel

could have reasonably concluded—given the considerable impeachment to which Mr.


                                             -7-
Pingry already was subjected—that employing these possible discrepancies would have

been cumulative and of no material effect. In particular, we note that Mr. Pingry’s

statements in his November interview are far from pellucid and, at best, would have

provided a very thin thread upon which to hang a line of cross-examination. For

example, contrary to Mr. Hinson’s assertions, we are hard-pressed to read Mr. Pingry’s

convoluted statements in the November interview as indicating that “he dealt with the

Mexican guys directly,” Aplt. Opening Br. at 27, which would have contradicted Mr.

Pingry’s trial testimony that Mr. Hinson dealt with the Mexican drug suppliers.

       Furthermore, Mr. Hinson fails to explain how the informant agreement could have

been used for impeachment purposes, speculating only that, had the agreement been

available, counsel might have shown that Mr. Pingry breached it. Finally, Mr. Hinson

argues that if counsel had requested Mr. Pingry’s PSR, he could have shown that Mr.

Pingry’s sale of 70 pounds of methamphetamine for Mr. Hinson had not been considered

relevant conduct for sentencing purposes—a fact presumably going to Mr. Pingry’s bias.

However, Mr. Pingry admitted on both direct and cross-examination that exclusion of the

sale was part of his plea agreement, see Aplt. App. at 661–62, and as the district court

pointed out, the plea agreement was admitted into evidence for the jury to reference, id. at

432. Counsel’s requesting the PSR for this purpose would have been unnecessary and

cumulative. We therefore cannot say that counsel’s performance “fell below an objective

standard of reasonableness.” Byrd, 645 F.3d at 1167 (quoting Strickland, 466 U.S. at

687–88).


                                            -8-
                                             B.

       In a similar vein, Mr. Hinson claims that his attorney should have cross-examined

Mr. Pingry on the specific terms of his plea agreement with the government. Mr. Hinson

faults counsel for failing to “establish the specific charges that were dismissed as part of

[Mr.] Pingry’s plea agreement” and for failing to “establish the sentences [Mr.] Pingry

would have faced but for his plea agreement.” Aplt. Opening Br. at 20. However,

contrary to Mr. Hinson’s assertion, counsel explored the terms of the plea agreement in

cross-examining Mr. Pingry. His questioning revealed that Mr. Pingry had been allowed

to plead to only two of the six counts on which he was originally charged, Aplt. App. at

662, and that Mr. Pingry’s sale of methamphetamine for Mr. Hinson would not be

considered for sentencing purposes, id. at 660–61. We afford attorneys a good deal of

leeway under the Strickland standard, see Worthington v. Roper, 631 F.3d 487, 503 (8th

Cir. 2011), and we are convinced that counsel’s performance was reasonable and

grounded in sound tactical decisionmaking. We refuse to second-guess it. See United

States v. Aptt, 354 F.3d 1269, 1284 (10th Cir. 2004).

                                             C.

       Mr. Hinson sees constitutional deficiency in his attorney’s failure to object to

allegedly misleading arguments by the government regarding favorable treatment of Mr.

Pingry for his testimony. At trial, the government called Mr. Pingry’s attorney to the

stand to establish that the government had neither promised to file, nor filed, a motion

under Rule 35 of the Federal Rules of Criminal Procedure for reduction of Mr. Pingry’s


                                             -9-
sentence. Aplt. App. at 806–13 (Tr. Test. of Phillip White, held Nov. 29, 2007). Also, in

closing arguments, the government told the jury that there was no deal with Mr. Pingry,

and that while Mr. Pingry “hope[d]” for a sentence reduction in exchange for his

testimony, he was not guaranteed anything. Id. at 1044 (Gov’t’s Closing Arguments, held

Dec. 3, 2007). All of this was true. Mr. Hinson complains, however, that the day after

trial, the government “filed two motions under seal in [Mr.] Pingry’s case, and a short

time later, [Mr.] Pingry’s sentence of 63 months was reduced to time served.” Aplt.

Opening Br. at 19.

       This avails Mr. Hinson nothing. The government denied the existence of an

agreement with Mr. Pingry regarding sentence reduction, and there is nothing to call the

veracity of that representation into doubt. Moreover, as the district court found, the

government’s questions and statements at trial did not imply “that a Rule 35 motion

would never be filed on behalf of [Mr.] Pingry.” Aplt. App. at 431–32. Any objection by

trial counsel on these grounds would have been meritless and overruled, and counsel was

therefore not deficient for failing to object.

                                                 D.

       Mr. Hinson faults his attorney for failing to object when the government elicited

hearsay testimony from Detective Hamilton. Detective Hamilton testified that a

confidential informant had told her that a person named “Kevin, white male, supplied

Mac Pingry with methamphetamine ice.” Aplt. App. at 666 (Tr. Test. of Det. Sara

Hamilton, held Nov. 28, 2007). Mr. Hinson’s counsel did not object to this testimony,


                                                 -10-
hearsay though it was.

       On direct appeal, Mr. Hinson sought to have his conviction thrown out on the basis

of this testimony. Because no objection to it had been lodged, this court reviewed the

claim for plain error. We acknowledged that the detective’s statement was impermissible

hearsay and thus that its admission into evidence was erroneous. See Hinson, 585 F.3d at

1337. We concluded, however, that the error did not affect Mr. Hinson’s “substantial

rights” because he could not “show a reasonable probability that, but for the error

claimed, the result of the proceeding would have been different.” Id. at 1338 (quoting

United States v. Portillo-Vega, 478 F.3d 1194, 1202 (10th Cir. 2007)) (internal quotation

marks omitted).

       The substantial-rights prong of plain-error review is identical in form and

substance to the prejudice prong of Strickland, which requires a defendant to show “a

reasonable probability that, but for counsel’s error, the result of the proceeding would

have been different.” Byrd, 645 F.3d at 1168 (quoting Challoner, 583 F.3d at 749)

(internal quotation marks omitted). As a result, our previous resolution of Mr. Hinson’s

claim on direct appeal controls the outcome here. Assuming arguendo that counsel was

deficient for failing to object to Detective Hamilton’s testimony, that deficiency was not

prejudicial. As we previously found:

              We cannot say that the admission of Detective Hamilton’s hearsay
              testimony affected the outcome of Hinson’s trial. In addition to
              Hamilton’s statement that she had heard a man named Kevin was
              Pingry’s supplier, Pingry himself testified that Hinson was his supplier,
              and his testimony was corroborated by evidence produced during a


                                            -11-
                 controlled buy. It is unlikely that the officer’s additional statements on
                 this issue had any serious impact on the outcome of the trial . . . .

Hinson, 585 F.3d at 1338.

                                                 E.

       Lastly, Mr. Hinson alleges cumulative error, arguing that counsel’s errors in the

aggregate prejudiced his defense, even if no single error in isolation did so. This

argument fails as a matter of law. As the term “cumulative” suggests, “[c]umulative-error

analysis applies where there are two or more actual errors. It does not apply . . . to the

cumulative effect of non-errors.” Moore v. Gibson, 195 F.3d 1152, 1175 (10th Cir. 1999)

(quoting Castro v. Ward, 138 F.3d 810, 832 (10th Cir. 1998)) (internal quotation marks

omitted). Thus, we undertake a cumulative-error analysis only if there are at least two

errors. See United States v. Franklin-El, 555 F.3d 1115, 1128 (10th Cir. 2009). Here,

Mr. Hinson has established, at most, one error (i.e., counsel’s failure to object to the

admission of hearsay). Thus, we must “refrain from engaging in a cumulative error

analysis.” Id.

                                         IV. Conclusion

       We conclude that Mr. Hinson’s claims of ineffective assistance of counsel fail.

Thus, we are confident that reasonable jurists would agree with the district court’s

decision to reject them. Accordingly, we conclude that Mr. Hinson is not entitled to relief




                                                -12-
under 28 U.S.C. § 2255. We therefore DENY Mr. Hinson a COA and DISMISS this

matter.



                                    ENTERED FOR THE COURT


                                    Jerome A. Holmes
                                    Circuit Judge




                                     -13-